Exhibit 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement Nos. 333-187399 and 333-187400 on Form F-3 of our report dated April4, 2014, relating to the consolidated financial statements of Nordic American Tankers Limited and its subsidiaries (the "Company") and the effectiveness of the Company's internal control over financial reporting, appearing in this Form 20-F/A of Nordic American Tankers Limited filed on April 7, 2014 for the year ended December 31, 2013. /s/ Deloitte AS Oslo, Norway April 7, 2014
